                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

LAURA CORNETT                                    §
                                                 §
V.                                               §           A-18-CV-698 LY
                                                 §
UNITED AIRLINES, INC. AND RICK                   §
CONTRERAS                                        §

                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       Before the Court are Defendant Richard Contreras’ 12(b)(6) Motion to Dismiss (Dkt. No. 7);

Plaintiff’s Motion for Remand and Request for Costs and Expenses (Dkt. No. 17); and the various

Response and Reply briefs. The District Judge referred the above-motions to the undersigned for

report and recommendation pursuant to 28 U.S.C. §636(b)(1)(B), FED. R. CIV. P. 72, and Rule 1(d)

of Appendix C of the Local Court Rules.

                               I.   GENERAL BACKGROUND

       Plaintiff Laura Cornett worked as a customer service representative for Continental Airlines,

Inc. from October 1986 to October 2010. In October 2010, Continental and United Airlines, Inc.

merged and United became Cornett’s employer. Cornett continued to work as a customer service

representative for United at Austin-Bergstrom International Airport up until she was terminated on

October 18, 2016, for alleged employee misconduct. Cornett alleges that the real reason she was

terminated was because of her age—she was 64 years-old at the time of her termination.

       Cornett originally filed this lawsuit in state court, alleging that United and her supervisor,

Richard Contreras, negligently and grossly negligently violated Chapter 21 of the Texas Labor Code
by discriminating against her because of her age. See Cornett v. United Airlines, et al., No. D-1-GN-

18-003455 (98th Dist. Ct. Travis County, Tex. July 12, 2018) (Exh. A to Dkt. No.17). On August

17, 2018, United, a foreign corporation and a citizen of Illinois, removed this case to federal court

on the basis of diversity jurisdiction under 28 U.S.C. § 1332(a). Dkt. No. 1. While there is not

complete diversity between the parties, since both Cornett and Contreras are Texas citizens, United

argues that Contreras was improperly joined to defeat diversity jurisdiction, and the Court should

therefore not consider Contreras’ citizenship for jurisdictional purposes. United argues that because

Contreras is not an “employer” under the Texas Labor Code he cannot be sued individually for

violating the statute. United removed the case and Cornett in turn has filed a Motion for Remand,

arguing that there is not complete diversity, and she has not alleged any federal causes of action.

Contreras has also filed a motion to dismiss the claims against him for failure to state claim.

                                           III. ANALYSIS

        As the issue of whether Contreras is a proper defendant will determine whether the Court has

jurisdiction over this case, the Court must address that issue first. B., Inc. v. Miller Brewing Co., 663

F.2d 545, 554 (5th Cir. 1981) (fraudulent joinder issue presents a “threshold question”).

A.      Diversity and Improper Joinder

        The removal statutes are the starting point for analyzing any claim of improper joinder.

Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 572 (5th Cir. 2004), cert. denied, 544 U.S. 992

(2005). To remove a case based on diversity, the diverse defendant must demonstrate that all of the

prerequisites of diversity jurisdiction contained in 28 U.S.C. § 1332 are satisfied, which includes the

requirement of “complete” diversity of citizenship. Smallwood, 385 F.3d at 572. Complete diversity

“requires that all persons on one side of the controversy be citizens of different states than all persons


                                                    2
on the other side.” McLaughlin v. Miss. Power Co., 376 F.3d 344, 353 (5th Cir. 2004); see also 28

U.S.C. § 1332. A non-diverse defendant does not destroy diversity, however, when that defendant

was “improperly or collusively joined to manufacture federal diversity jurisdiction.” Smallwood,

385 F.3d at 572. The burden in demonstrating that a party has been improperly joined is on the

removing party (here, United), and the Fifth Circuit has described it as a “heavy burden.” Id. at 574.

The circuit has recognized two avenues to establish improper joinder: “(1) actual fraud in the

pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action against

the non-diverse party in state court.” Travis v. Irby, 326 F.3d 644, 646–47 (5th Cir. 2003); Int'l

Energy Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 818 F.3d 193, 199 (5th Cir. 2016).

        Here, United’s argument is based on the second of these two options, arguing that Cornett

cannot establish that she has a claim against Contreras. To show this, United must demonstrate that

“there is no possibility of recovery by [Cornett] against [Contreras], which stated differently means

that there is no reasonable basis for the district court to predict that [Cornett] might be able to

recover against [Contreras].” Smallwood, 385 F.3d at 573. In resolving this issue, the court in most

instances will conduct a Rule 12(b)(6)-type analysis, looking initially at the allegations of the

complaint to determine whether the complaint states a claim under state law against the in-state

defendant. Id. “Ordinarily, if a plaintiff can survive a Rule 12(b)(6) challenge, there is no improper

joinder.” Id. In undertaking the improper joinder analysis, the Court applies federal, not state,

pleading standards. Int'l Energy Ventures Mgmt., 818 F.3d at 208.

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A


                                                    3
claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. Although a

complaint “does not need detailed factual allegations,” the “allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. The allegations pleaded must

show “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678.

A court must accept “all well-pleaded facts as true, viewing them in the light most favorable to the

plaintiff.” Martin K. Eby Const. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir.

2004). However, a Court need not credit conclusory allegations or allegations that merely restate

the legal elements of a claim. Chhim v. Univ. of Texas at Austin, 836 F.3d 467, 469 (5th Cir. 2016),

cert. denied, 137 S.Ct. 1339 (2017).

       B.      Has Contreras been improperly joined?

       As noted, Cornett alleges that Contreras negligently and grossly negligently violated Section

21.051 of the Texas Labor Code. Chapter 21 of the Labor Code prohibits an “employer” from

refusing to hire, discharging or discriminating against an individual on the basis of, among other

things, age. TEX. LABOR. CODE § 21.051. The Labor Code does not make individuals liable for

employment discrimination, only “employers.” Thus, to prevail on her Labor Code claim against

Contreras, Cornett must establish that Contreras was her “employer.” Miles v. Lee Anderson Co.,

339 S.W.3d 738, 742 (Tex. App.– Houston [1st Dist.] 2011). The statute defines “employer” as:

       (A)     a person who is engaged in an industry affecting commerce and who has 15
               or more employees for each working day in each of 20 or more calendar
               weeks in the current or preceding calendar year;

       (B)     an agent of a person described by Paragraph (A);




                                                 4
         (C)    an individual elected to public office in this state or a political subdivision of
                this state; or

         (D)    a county, municipality, state agency, or state instrumentality, regardless of the
                number of individuals employed.

TEX. LABOR CODE § 21.002 (8). “Supervisors and managers are not considered employers under the

Texas Labor Code and, therefore, are not individually liable for age discrimination.” Medina v.

Ramsey Steel Co., 238 F.3d 674, 686 (5th Cir. 2001) (citing Benavides v. Moore, 848 S.W.2d 190,

198 (Tex. App. 1992, writ denied)). This is not a new development, and many many cases have so

held.1

         Cornett attempts to avoid this clear precedent by contending that she is not suing Contreras

in his individual capacity, but rather in his capacity “as an agent of Defendant United Airlines, Inc.”

Relying on § 21.002(8)(B), she contends that because she is suing Contreras “as an agent of United,”

“he is considered an employer for purposes of the Texas Labor Code.” Dkt. No. 18 at 5. This

argument, however, is precluded by Fifth Circuit precedent. In a 2002 case, the plaintiff similarly

argued that she could sue her former supervisors under the Louisiana Commission on Human Rights

Act (which is identical to the Texas Labor Code in all relevant respects) because the supervisors




         1
          See e.g., Erving v. Dallas Hous. Auth., 2018 WL 4409797, at *5 (N.D. Tex. Sept. 17, 2018)
(“[B]ecause Chapter 21 of the Texas Labor Code was modeled to execute the policies of Title VII,
supervisory personnel are not liable in their individual capacity for violations of Chapter 21.”);
Parga v. Kuehne + Nagel Inc., 2008 WL 11333926, at *4 (W.D. Tex. Nov. 12, 2008) (“As Larios
was Plaintiff’s supervisor rather than “employer,” Plaintiff’s discrimination claim against Larios fails
as a matter of law.”); Washburn v. Texas, 2008 WL 170033, at *4 (W.D. Tex. Jan. 16, 2008)
(dismissing discrimination claims against supervisors because “the Labor Code does not provide for
liability for individual supervisors.”); Jenkins v. Guardian Indus. Corp., 16 S.W.3d 431, 439 (Tex.
App. 2000, pet. denied) (“[S]upervisors and managers are not liable in their individual capacities for
alleged acts of discrimination under the TCHRA.”).

                                                    5
were “agents” of the company. Smith v. Amedisys Inc., 298 F.3d 434 (5th Cir. 2002). Looking to

the analogous federal statute, Title VII, the Fifth Circuit rejected this argument:

       Under Title VII, an “employer” includes any “person engaged in an industry affecting
       commerce . . . and any agent of such a person.” 42 U.S.C. § 2000e(b). This circuit
       has held that there is no individual liability for employees under Title VII. While
       Title VII’s definition of the term employer includes “any agent” of an employer,
       Congress’s purpose was merely to import respondeat superior liability into Title VII.
       Further, a plaintiff is not entitled to maintain a Title VII action against both an
       employer and its agent in an official capacity. Under the reasoning of our case law
       interpreting Title VII, the individual Defendants cannot be liable to Smith in their
       individual or official capacities under the LCHRA.

Id. at 448-49.2 Texas courts have also rejected plaintiff’s argument that Contreras qualifies as an

“agent” of his employer for purposes of § 21.002(8)(B). See Sterkenburg v. Bittner, 1999 WL

190241, at *3 (Tex. App. –Austin 1999, no pet.) (“[w]e have held that a supervisor is not an agent

within the meaning of the Act.”). Accordingly, Contreras cannot be liable to Cornett in his

individual or official capacities under the Texas Labor Code.

       Based upon the clear law, United has met its burden of demonstrating that there is no

reasonable probability that Cornett could recover against Contreras and, therefore, Contreras was

improperly joined. When a defendant has been improperly joined to defeat diversity, the appropriate

action is to dismiss all claims against that defendant without prejudice. See Int’l Energy Ventures

Mgmt., L.L.C. v. United Energy Grp., Ltd., 818 F.3d 193, 210 (5th Cir. 2016). Such a dismissal is

a dismissal for lack of subject matter jurisdiction, and not for failure to state a claim:




       2
        Courts analyze Title VII and parallel claims under the Texas Labor Code identically.
“Because TCHRA is intended to correlate with Title VII, the same analysis is applied for each
claim.” Allen v. Radio One of Tex. II, L.L.C., 515 F. App’x. 295, 297 (5th Cir.), cert. denied, 571
U.S. 880 (2013); Shackelford v. Deloitte & Touche, L.L.P., 190 F.3d 398, 404 n.2 (5th Cir. 1999)
(“[T]he law governing claims under the TCHRA and Title VII is identical.”).

                                                   6
        . . . the only ground for dismissing any improperly joined, nondiverse party is lack
        of subject matter jurisdiction. (To dismiss on any other basis would require the
        presence of jurisdiction that does not exist.) The court has ample authority to dismiss
        for lack of jurisdiction under the Federal Rules of Civil Procedure, which “apply to
        a civil action after it is removed from a state court.” Unlike the typical dismissal
        under Rule 12(b)(6), for instance, which “operates as an adjudication on the merits,”
        a dismissal for lack of jurisdiction under Rule 12(b)(1), for instance, does not.
        Therefore, the dismissal of a nondiverse party over whom the court does not have
        jurisdiction must be a dismissal without prejudice in every instance.

Id. Accordingly, the appropriate resolution here is to dismiss the claim against Contreras without

prejudice against for lack of subject matter jurisdiction, deny Cornett’s motion to remand, and deny

the motion to dismiss under Rule 12(b)(6) as moot.

                                    IV. RECOMMENDATION

        Based upon the foregoing, the undersigned RECOMMENDS that the District Court

DISMISS all claims against Richard Contreras WITHOUT PREJUDICE for lack of subject matter

jurisdiction, DENY Plaintiff’s Motion for Remand and Request for Costs and Expenses (Dkt. No. 17)

and DENY AS MOOT Defendant Richard Contreras’ 12(b)(6) Motion to Dismiss (Dkt. No. 7). If

the district judge adopts this recommendation, the style of the case should be changed to Laura Cornett

v. United Airlines, Inc.

                                          V. WARNINGS

        The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file

written objections to the proposed findings and recommendations contained in this Report within

fourteen (14) days after the party is served with a copy of the Report shall bar that party from de novo


                                                   7
review by the District Court of the proposed findings and recommendations in the Report and, except

upon grounds of plain error, shall bar the party from appellate review of unobjected-to proposed

factual findings and legal conclusions accepted by the District Court. See 28 U.S.C. § 636(b)(1)(C);

Thomas v. Arn, 474 U.S. 140, 150–53 (1985); Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 5th day of February, 2019.



                                            _____________________________________
                                            ANDREW W. AUSTIN
                                            UNITED STATES MAGISTRATE JUDGE




                                                 8
